Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-14 are pending in this application and have been rejected below.      

Response to Amendment
Applicant’s amendments are acknowledged.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-14 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-14 fall within a statutory class of process, machine, manufacture, or composition of matter.  

dividing a predetermined space into a plurality of cleaning target areas, determining a person-present cleaning area,
determining surrounding cleaning target areas…
determining non-cleanable areas which include the-person present cleaning area and surrounding cleaning target areas, and cleanable areas which include cleaning target areas other than the non-cleanable areas
which describe mental processes because the steps amount to no more than performing observations or evaluations or judgments that can be practically performed in the mind. 
Examiner further notes the added limitations: “a cleaning operation of only the cleaning target areas determined as the cleanable areas is performed by the autonomous cleaner, a cleaning operation of the non-cleanable areas is omitted from being performed by the autonomous cleaner” are not positively recited in the claim, and are deemed to be further describing the abstract idea.   
Similarly, claims 2-12 recite the abstract concept identified above. Specifically, the claim elements of claims 2-12 further describe mental processes because the steps amount to no more than performing observations or evaluations or judgments that can be practically performed in the mind.  As a result, claims 1-14 recite an abstract idea relating to certain methods of organizing human activity, under Step 2A Prong One.
 the elements for retrieving and storing amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  With respect to inputting data and updating data in a display - the ability to use a display to receive inputs that filter outputs is considered insignificant extra solution activity because it gathers data and outputs results. 
As a result, claims 1, 13 and 14 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to the dependent claims, in Claims 2-5, and 8-12 the inputting and updating data in a display, the ability to use a display to receive inputs that filter outputs is considered insignificant extra solution activity because it gathers data and outputs results.  Claims 6-9 are descriptive and do not include any additional elements beyond those recited with respect to claim 1.  As a result, 2-12 do not include additional 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, terminal device, and memory, instructions and display.  Examiner submits that the processor, terminal device, and memory, instructions and display.- in view of 0099 and FIG. 2, and the associated paragraphs of Applicant’s specification- do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  With respect to inputting data and updating data in a display - the receiving of inputs through a display and altering outputs were considered extra solution activity and have been re-evaluated under step 2B and determined to be well-understood, routine and convention activity in the field. The specification 0099, Figure 2, and associated paragraphs does not provide any indication that the display does anything more than receive inputs and output the filtered results. MPEP 2106.05(d) supports that storing and retrieving information in memory is well-understood, routine and convention as was shown in the court decision Versata Dev. Group, Inc. v. SAP AM. Sorting information through 
With respect to the dependent claims 2-5 and 8-12, with respect to inputting and updating information in a display - the receiving of inputs through a display and altering outputs were considered extra solution activity and have been re-evaluated under step 2B and determined to be well-understood, routine and convention activity in the field. The specification 0099, Figure 2, and associated paragraphs does not provide any indication that the display does anything more than receive inputs and output the filtered results. MPEP 2106.05(d) supports that storing and retrieving information in memory is well-understood, routine and convention as was shown in the court decision Versata Dev. Group, Inc. v. SAP AM. Sorting information through filtering when recited at a high level of generality, as is done in the claims, is considered insignificant and well-understood, routine and conventional. Claims 6-9 are descriptive and do not include any additional elements beyond those recited with respect to claim 1.  As a result, Claims 1-14 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong.  
Accordingly, Claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments


    PNG
    media_image1.png
    135
    812
    media_image1.png
    Greyscale

Examiner responds the limitations: “a cleaning operation of only the cleaning target areas determined as the cleanable areas is performed by the autonomous cleaner, a cleaning operation of the non-cleanable areas is omitted from being performed by the autonomous cleaner” are not positively recited in the claim, and are deemed to be further describing the abstract idea.   
Examiner recommends reciting, “performing, by the autonomous cleaner, a cleaning operation of only the cleaning target areas determined as the cleanable areas.” 

    PNG
    media_image2.png
    202
    847
    media_image2.png
    Greyscale

Examiner responds Claims 7 and 8 are descriptive and do not include any additional elements beyond those recited with respect to claim 1.  
With respect to Claims 2-6 and 9-12, Applicant argues the Office Action does not 
specify how specific operations as recited in the claim are well-understood, routine and conventional.                   	 									Examiner responds the specific operations describe the abstract idea, Applicant’s remarks rely on the position that every claim element is an additional element. In view of 
Applicant’s arguments with respect to the newly added limitations have been fully considered but are moot in view of reevaluation of Angle (See Updated 102 Rejection).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Angle (21014/0207282)  

Regarding Claim 1, Angle discloses: 
A cleaning support method for a cleaning support device having a processor, a display, and a memory, the cleaning support device supports cleaning by an autonomous cleaner in a predetermined space, the method comprising: (0017, 0107, 0157 – smart phone, processor, routines) 
obtaining, by the processor, an electronic floor plan of the predetermined space, the predetermined space being a cleaning range of the autonomous cleaner; (Figure 5-7, Figure 4 (10), Figure 21, 0076, 0149 – actual household floorplan; 0146-0159 – area of 3 Zones) 
(Figure 4- “P” mobile device as applied to Figure 7 would be in both Zones A and B; 0076 - The defined zones A-C…may be open concept areas that blend together without a wall division) 
dividing, by the processor, the predetermined space into a plurality of cleaning target areas to be individually cleaned by the autonomous cleaner; (0146-0159 – area of 3 Zones) 
determining, by the processor and based on the person-present position information, a person-present cleaning target area, among the plurality of cleaning target areas, occupied by the person; (Figure 4- “P” mobile device as applied to Figure 7 would be in both Zones A (kitchen) and B (living room); 
0076 - Zone A being a kitchen, Zone B being a living room and Zone C being a bedroom.  The defined zones A-C may be dived by walls or may be open concept areas that blend together without a wall division) 
determining, by the processor, surrounding cleaning target areas that surround the person-present cleaning target area, the surrounding cleaning target areas being vacant and unoccupied by the person (Figure 4, Figure 7 – Zones A (kitchen) areas surrounding the person; and Zone B (living room) areas surrounding the person) 
displaying, on the display, non-cleanable areas and cleanable areas among the plurality of cleaning target areas, wherein the non-cleanable areas include the person-present cleaning target area and at least one of the surrounding cleaning target areas, the cleanable areas include cleaning target areas other than the non- cleanable areas, and the non-cleanable areas are displayed differently from the cleanable areas. (Figure 7 – Zones A (kitchen) and Zone B (living room) – showing different map and “done” (as non-cleanable areas); Zone C (bedroom) – showing different map and “working” (as cleanable areas)) 
a cleaning operation of only the cleaning target areas determined as the cleanable areas is performed by the autonomous cleaner, a cleaning operation of the non-cleanable areas is omitted from being performed by the autonomous cleaner. (Figure 7, 0159 –Zone C (bedroom) (working) being cleaned; Zones A (kitchen) and Zone B (living room) (completed) not being cleaned;
[0159] … a graphical representation of room identity markers 320a, 320b, 320c within the progressively improving map coupled with a completion ratio 325a, 325b, 325c for subdivisions of the complete or progressively improving map 315.  That is, each subdivision may have its own completion ratio 325a, 325b, 325c,…)

Regarding Claim 2, Angle discloses: 
 The cleaning support method according to Claim 1, further comprising:
receiving on an input, among the displayed cleanable areas and the non- cleanable areas, a selection of an area to be cleaned by the autonomous cleaner;
and when the area selected to be cleaned corresponds to the cleanable areas, outputting area selection information indicating the selected cleanable area.  (Figure 8-9, Figure 10-11 - scheduling within Occupancy Database;  
[0177] The occupancy database may be retained by the hub 110, or 
communicated to the mobile robot 200.  In general, it is advantageous to keep 
small data sets such as this on the mobile robot 200 itself because wireless 
communications in the home may be interrupted, noisy, or of varying strength 
throughout a large household. 
0179- In another embodiment, or in an invention disclosed herein, an end user, presented with the occupancy opportunities may schedule activity of the robot in different ways, such as the following: [0180] (1) Requesting the system (hub 110, robot 200, or either) to advantageously schedule household cleaning 
automatically in the best times available; [0181] (2) Selecting times within 
the presented occupancy, and/or overriding suggestions from the auto-scheduler;  [0182] (3) Adding schedule elements even when the home is occupied, for other needs; or [0183] (4) Tuning room to room coverage, to designate rooms or areas for specific attention on a specific day. [0184] This embodiment, or an invention disclosed herein, may use interactive user interface elements in a mobile device application. 
 [0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 3, Angle discloses: 
 The cleaning support method according to Claim 2, further comprising:
 
 [0180] (1) Requesting the system (hub 110, robot 200, or either) to advantageously schedule household cleaning automatically in the best times available; [0181] (2) Selecting times within the presented occupancy, and/or overriding suggestions from the auto-scheduler;  (3) Adding schedule elements even when the home is occupied, for other needs; or [0183] (4) Tuning room to room coverage, to designate rooms or areas for specific attention on a specific day.
[0176] In an example of data collection and communications message flow, the hub 110 may, over the course of a week or longer, survey the local household 
and identify traffic patterns, with the goal of aligning cleaning schedules of 
the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., 
anomalies removed, etc.) and stored in an occupancy database. 
 [0177] The occupancy database may be retained by the hub 110, or 
communicated to the mobile robot 200.  In general, it is advantageous to keep 
small data sets such as this on the mobile robot 200 itself because wireless 
communications in the home may be interrupted, noisy, or of varying strength 
throughout a large household. 
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 4, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, stay time information indicating stay time of the person in the person-present cleaning target area; (0047 - the mobile robot monitors 
and learns one or more occupancy patterns or schedules over a period or periods 
of time and sets a target completion time based on a learned occupancy
schedule)
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
displaying, by the display, the stay time in the person-present cleaning target area based on the obtained stay time information. (0185, Figure 10-11 –as reflected in Occupancy Database;
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 5, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, stay time information indicating stay time of the person in the person-present cleaning target area; (0047 - the mobile robot monitors 
and learns one or more occupancy patterns or schedules over a period or periods of time and sets a target completion time based on a learned occupancy
schedule;
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
displaying, by the display, the person-present cleaning target area (0185, Figure 11 –  reflected in Occupancy Database;
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.
See Also Figure 7 – displaying all Zones)
 (0185, Figure 10-11 – as reflected in Occupancy Database)
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.

Regarding Claim 6, Angle discloses:  The cleaning support method according to Claim 5, wherein the stay time of the person is displayed in the person-present cleaning target area. (0185, Figure 10-11 – this would be reflected in Occupancy Database)
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.

Regarding Claim 7, Angle discloses: 
The cleaning support method according to Claim 1, wherein the person-present cleaning target area includes a first person-present cleaning target area, and
0076 - The defined zones A-C…may be open concept areas that blend together without a wall division; Figure 4 shows the mobile device and areas directly near it are in both Zones A and B; 
the person-present areas would be the areas directly around the mobile device within A or B, and the surrounding cleaning target areas would be the areas moving away from the mobile device within A and B) 
and wherein, when the first surrounding cleaning target area and the second surrounding cleaning target area partially overlap one another, overlapping portions including a first portion of the first surrounding cleaning target area and a first portion of the second surrounding cleaning target area that overlap one another, and non-overlapping portions including a second portion of the first surrounding cleaning target area and a second portion of the second surrounding cleaning target area that do not overlap, the overlapping portions and the non- overlapping portions are displayed differently to be distinguishable from one another. (Examiner notes under BRI, everything after “when” does not occur; 
0076, Figure 4 – the areas moving away from mobile device but still within “blended together” portion of A and B would overlap; the areas moving away from mobile device but outside of “blended together” portion of A and B would not overlap;  
in Figure 7, 0159 – the “open spaces” in maps of A and B (within blended together portion), are displayed differently than the physical items in each of maps A and B (outside of the blended together portion))

Regarding Claim 8, Angle discloses: The cleaning support method according to Claim 1, wherein the person-present cleaning target area includes a first person-present cleaning target area, a second person-present cleaning target area that is different from the first person-present cleaning target area, (Figure 4 shows the mobile device is in both Zones A and B)
a third person-present cleaning target area that is different from the first person-present cleaning target area and the second person-present cleaning target area (Figure 21 – mobile device in Zone C)  wherein the surrounding cleaning target areas include a first surrounding cleaning target area adjacent to the first person- present cleaning target area, a second surrounding cleaning target area adjacent to the second person-present cleaning target area, and a third surrounding cleaning target area adjacent to the third person- present cleaning target area, (0076 - The defined zones A-C…may be open concept areas that blend together without a wall division; 
the surrounding cleaning target areas would be the areas moving away from each of the mobile devices)
and wherein, when the first surrounding cleaning target area, the second surrounding cleaning target area and the third surrounding cleaning target area partially overlap one another, overlapping portions including the first portion of the first surrounding cleaning target area, the first portion of the second surrounding cleaning . (under BRI everything after when does not occur;   0076 - The defined zones A-C…may be open concept areas that blend together without a wall division.  
In Figure 7, 0159 – “displayed different” is broadly recited;  the “open spaces” in each of the maps adjacent to each of the physical items, would each be in different positions of each map; the open spaces between all 3 Zones would be in a different position of the map from the open spaces between 2 of the Zones) 

Regarding Claim 9, Angle discloses:  The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, position information indicating a current position of the autonomous cleaner in the predetermined space;  generating, by the processor, routes for the autonomous cleaner to travel from the current position to each of the plurality of cleaning target areas, based on the obtained position information; 
(0042 – “…In some embodiments, or in an invention disclosed herein and preceding, the mobile robot receives an input parameter related to the measurable characteristic (e.g., using a keyboard or touchscreen, a threshold or target) and determines an order (e.g., a full or partial sequence of rooms, optionally including room-to-room paths or room-to-room gateways, or a priority list in which rooms are addressed by availability--depending on, for example open or closed doors--and suitability--depending on, for example time available in a schedule to clean, or type of floor) of a portion or all of the plurality of rooms to traverse based on the input parameter and a score associated with the measurable characteristic of each room…”
0122 - In this case, the occupancy grid or free floor space can optionally be used by the processor 221 to conduct path planning, i.e., sequencing different trajectories to avoid obstacles, and command the driven wheels 232 to move about the free floor space.  Path planning may be substantially direct (e.g., the shortest or fastest path, optionally using path planning algorithms such as variants of Dijkstra's, A* or D* algorithms); sampling oriented (e.g., taking some number of samples--e.g., 5-20--on a path over a number of minutes, optionally using path planning algorithms where the constraint is a distributed sample set and not the shortest of fastest path, or roaming and/or random); or area coverage oriented (e.g., taking a larger number of samples--e.g. 20-100--in a manner that assigns each sample to a location, optionally topologically or metrically related to one another, or kept as a 3D matrix). 
changing, by the processor, when the person-present cleaning target area or one of the surrounding cleaning target areas is included on a route from the current position of the autonomous cleaner to a particular cleaning target area corresponding to one of the cleanable areas, the one of the cleanable areas corresponding to the particular Figure 7 – a  Zone reaching “Done” (Zone does not need to be cleaned))

Regarding Claim 10, Angle discloses: The cleaning support method according to Claim 1, further comprising:
managing, by the processor, cleaning history information of the autonomous cleaner regarding each of the plurality of cleaning target areas; and displaying, on the display, each of the cleanable areas in accordance with elapsed time from its last cleaning time, based on the cleaning history information regarding each of the plurality of cleanable areas. (Figure 7, 0146-0159 – as each physical items is cleaned, it is displayed in a map)

Regarding Claim 11, Angle discloses:  The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, position information indicating a current position of the autonomous cleaner in the predetermined space;  generating, by the processor, routes for the autonomous cleaner to travel from the current position to each of the plurality of cleaning target areas, based on the obtained position information; (0042 – “…In some embodiments, or in an invention disclosed herein and preceding, the mobile robot receives an input parameter related to the measurable characteristic (e.g., using a keyboard or touchscreen, a threshold or target) and determines an order (e.g., a full or partial sequence of rooms, optionally including room-to-room paths or room-to-room gateways, or a priority list in which rooms are addressed by availability--depending on, for example open or closed doors--and suitability--depending on, for example time available in a schedule to clean, or type of floor) of a portion or all of the plurality of rooms to traverse based on the input parameter and a score associated with the measurable characteristic of each room…”
0122 - In this case, the occupancy grid or free floor space can optionally be used by the processor 221 to conduct path planning, i.e., sequencing different trajectories to avoid obstacles, and command the driven wheels 232 to move about the free floor space.  Path planning may be substantially direct (e.g., the shortest or fastest path, optionally using path planning algorithms such as variants of Dijkstra's, A* or D* algorithms); sampling oriented (e.g., taking some number of samples--e.g., 5-20--on a path over a number of minutes, optionally using path planning algorithms where the constraint is a distributed sample set and not the shortest of fastest path, or roaming and/or random); or area coverage oriented (e.g., taking a larger number of samples--e.g. 20-100--in a manner that assigns each sample to a location, optionally topologically or metrically related to one another, or kept as a 3D matrix). 
displaying, on the display, each of the cleanable areas in accordance with distance of the routes. (Figure 7, 0146-0159 – as each physical items is cleaned, it is displayed in a map)

Regarding Claim 12, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
 (0076 – “…The defined zones A-C may be dived by 
walls…”)
for each of the plurality of cleaning target areas, calculating, by the
processor, a number of times that a cleaning target area is identified as one of the surrounding areas for another cleaning target area;   displaying, on the display, each of the cleanable areas in accordance with the calculated number. (0147, 0152, Figure 7 – this is interpreted as a number of walls displayed on a map; 
[0147] In some embodiments and according to a first aspect, or according to \an invention disclosed herein, a household mobile robot 200 for "coverage" 
missions (sweeping, vacuuming, mopping, spreading fluid, and/or any combination of these) uses a suitable technique or techniques, in some embodiments, or in an invention disclosed herein, "Simultaneous Localization and Mapping" (SLAM) techniques, to generate a map of the surface being, for example, vacuumed.  There are various techniques, and various maps that may be generated.  Maps may be topological, Cartesian, polar, representational, probabilistic, or other; and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy", or other map features.
0152 - 5) Specific physical items, such as a hub or gateway device (e.g., hub 110) or a robot dock (dock 140) or wirelessly networked automation device 126, 128, 129, may be located within and represented within the complete map if the robot 200 or another device hosting the complete map receives a localization for such items within the complete map)

Claims 13-14 stand rejected based on the same citations and rationale as applied to Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M ROSS whose telephone number is (571)270-1555.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M ROSS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623